Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
09/30/2021 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 06/30/2021, Applicant, on 09/30/2021, amended claims 1, 10, 13-14, 16, and 18.  Claims 1-11 and 13-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant’s arguments filed September 30, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed September 30, 2021.
On Pg. 9 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present claims do not recite matter that falls within [the mathematical concepts, certain methods of organizing human activity, and mental processes groupings of abstract ideas should not be treated as reciting abstract ideas. In response, as drafted the claims under its broadest reasonable interpretation fall within the Abstract idea 
 On Pg. 10-11 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present invention is a technological solution to a technological problem. At a high level, the problem relates to generating skill-specific contributor ratings. In this regard, the claimed technology enables improvements in the identification and filtering of skills for which to generate a skill-specific contributor rating based on using a domain specific lexicon to determine the particular skills. Further the present claims recite "determining a first portion of the contributed content related to the first skill," and "determining a second portion of the contributed content related to the second skill," to update a contributor's rating for a first and second skill based on only the content identified as being related to each respective skill. The present claims clearly represent an improvement over existing technologies.  In response, Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. Applicant has not identified anything in the claimed invention that the technology is being improved or there was a problem in the technology that the claimed invention solves. Utilizing computer structure to input data 
On Pg. 12-15 of the Remarks, regarding 35 U.S.C. § 101 rejections , Applicant states Applicant's claimed solution "specif[ies] how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events" similar to DDR Holdings, 773 F.3d at 1258. More specifically, a determination is made for "automatically identifying a first skill and a second skill associated with the contributed content using a domain-specific lexicon," "determining a first portion of the contributed content related to the first skill," and "updating a first contributor rating… using a context score based on an extent that the first portion of the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry." This unconventional technique results in a technological improvement by allowing content contributions and the associated content scores and contributor ratings to be updated in real-time as content is provided and involves significantly more than routine and conventional user interactions: it employs a specific improvement for identifying a plurality of skills in contributed content and generating and presenting one or more contributor ratings based on the portions of content related to each respective skill. In response, Examiner respectfully disagrees. Applicants are attempting to say that the 
In regards to DDR Holdings, the Court went on to distinguish the invention from that in Ultramercial:
Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. . . When the limitations of the '399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet.

The present claim involves an invention more similar to that in Ultramercial than DDR Holdings. Examiner finds the present claims do not recite significantly more than the abstract idea and include words equivalent to “apply it” as described in MPEP2106.05(f). The “computer storage media”, “computing devices”, “data store”, and “computer system” performs computer functions, such as receiving or transmitting data Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and (storing and retrieving information in memory), Versata Dev. Group, Inc. v. SAP Ant, Inc.,193 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Examiner finds, the improvements are directed towards the judicial exception, in particular, receiving, and analyzing content data to create a contributor rating. The claims contain little more than a directive to use computer elements to implement the abstract idea recited by the claims. In contrast, the patent claims in DDR Holdings, described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result." DDR Holdings, 773 F.3d at 1258.
On Pg. 17-18 and of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are persuasive. Applicant states prior art does not disclose, " "wherein the context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor and " updating a second contributor rating for the second skill based on an automated analysis of the second portion of the contributed content related to the second skill". In response, 35 USC §103 rejection has been withdrawn.  For additional detail see analysis below.  

Claim Rejections - 35 USC § 101
    35 U.S.C. 101 reads as follows:


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are direct to an article of manufacture, Claims 10 and 11-15 are directed to a method and Claims 16-20 are directed to a method for generating contributor ratings, which include obtaining content contributed by a contributor in response to an inquiry; automatically identifying a first skill and a second skill associated with the contributed content; determining a first portion of the contributed content related to first skill; determining a second portion of the contributed content related to second skill; updating a first contributor rating for the first skill based on an automated analysis of first portion indicating a first value of the content contributed by the contributor in relation to the first skill; the first contributor rating is determined using a context score based on an extent that the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry; context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor; updating a second contributor rating for the second skill based on an automated analysis of the second portion indicating a second value of the content contributed by the contributor in relation to the second skill; and providing updated first contributor rating for the first skill and the updated second contributor rating for the second skill for presentation in association with the content contributed by the contributor for Claim 1.  Obtaining content contributed by a contributor; identifying a particular skill associated with the contributed content using a 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in group/contributor evaluation. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to obtaining and analyzing contributor content and step 2B, it is conventional – see conventional computer function, MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. Examiner concludes that the additional elements in combination fail to amount to 
Dependent Claims 2-9, 11, 13-15 and 17-20 recite the additional limitations of the first skill comprises a first topic or subject matter and the second skill comprises a second topic or subject matter; contributor rating for the skill is generated by determining an event-level rating for the skill based on the contributed content; aggregating the event-level rating with a set of additional event-level ratings determined for the skill; the event- level rating for the first skill is determined using at least one of an outcome score, a context score, and a sentiment score; the sentiment is identified using one or more comments or feedback provided in response to the contributed content; contributor ratings; the skills are presented in association with the contributor ratings with the content contributed by the contributor; the context associated with the contributed content is captured based on an extent the contributed content advances towards answering the question posted; the sentiment associated with the contributed content is captured based on an extent of sentiment expressed in one or more comments or responses to the contributed content; and event-level ratings are weighted based on a time decay, which continue to further narrow the abstract idea. Dependent Claim 13 recites the additional element “social networking platform” which is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. Social networking platform is MPEP 2106.05(f). 

Reasons Claims are Patentably Distinguishable from the Prior Art

  Examiner analyzed Claims 1-11 and 13-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

  In regards to Claim 1 (similarly Claim 10 and Claim 16), the prior art does not teach or fairly suggest: 
 “… wherein the context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor”.

Examiner finds that Ipeirotis et al.(US Publication No. 20150242447A1) teaches a system, apparatus, and method for obtaining content contributed by a contributor in response to an inquiry posted via an online forum (see par. 0005). In particular, Ipeirotis discloses determining a portion of the contributed content related to a skill (see par. 004 and par. 007), and updating a contributor rating for the skill based on an automated analysis of the contributed content (see par. 0049 and par. 0056).  
Si et al.(US Publication No US 20120215773A1) teaches systems and methods regarding techniques for weighting interactions between users in an electronic community and generating user credential scores based on interactions between users 
Carter (US Publication No US 20140279625A1) teaches a system for performance feedback system relating to a social network based skill rating and performance feedback system (see par. 0003). In particular, Carter discloses the providing updating of  contributor ratings for skills (see par. 0054, 0080, 0086).  
Although Ipeirotis, Si and Carter teach the contributor evaluations system elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the context score calculation using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor. 
Additionally, Examiner finds Elalfy et al. ("Predicting best answer in community questions based on content and sentiment analysis", 12-14 Dec. 2015,  2015 IEEE Seventh International Conference on Intelligent Computing and Information Systems) teaches “community question answering sites are gained much popularity in the last few years because of the wide spread of the internet and the facilities that these sites offer in question asking and answering processes. Community question answering sites are here to save the asker's time and effort and make him/her ask in a natural language and get the answer also back in natural language and from experts. To achieve these goals there are many challenges. Some of these challenges are for example, many questions 
replying-relationships. The algorithms include three key concepts: Interest Distance, Aggregate Specialization Graph (ASG) and Specialization Sub Graph (SSG).”
	Examiner finds Christou, Department of Applied Informatics University of Macedonia Dissertation submitted for the degree of BSc in Applied Informatics, Cornell University, April 5 2016 discloses a calculation utilizing distance as stated in Pg. 2 “Capturing features, either with a probabilistic model or with a Neural Network, it is important to find similarities in the extracted features. K-Nearest Neighbors is such an approach that uses cosine distance as a similarity measure. Furthermore, with T-SNE, a nonlinear dimensionality reduction technique that is well suited for embedding high-dimensional data into a space of two or three dimensions we are able to transfer the extracted features in the 2-dimensional space, where we can visualize the features in a scatter plot. The representing data captures respective distance similarities as the KNN does, but in a more human friendly interpretable way.”; Pg. 4-5 and Pg. 35.
However Elalfy or Christou, individually and in combination, fail to teach the specific case of calculation using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other  Therefore, for at least these reasons, Claim 1 (similarly Claim 10 and Claim 16) is eligible over the prior art. 

The dependent claims 2-9, 11, 13-15 and 17-20 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because they depend on claim 1 (claim 10 and claim 16) that is determined to be eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20140019209A1 to Cole –Abstract-“A method may include identifying a content item associated with a contributor. Users may be invited to review the content item. A survey adapted to estimate engagement with the content item by a plurality of the users may be provided to the users. Results of the survey may be received from the plurality of the users. Popularity of the content item with respect to the plurality of the users may be determined from the results of the survey. At least a subset of the plurality of the users may be categorized based on the popularity of the content item with respect to the plurality of the users.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/      Examiner, Art Unit 3624